NO. 12-15-00142-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

JEFFREY L. WARD,                                          §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Jeffrey L. Ward complains in this original mandamus proceeding that the trial
court has failed to timely determine the factual issues raised in Relator’s application for
postconviction habeas relief.
         Texas Code of Criminal Procedure Article 11.07 is the exclusive procedure available to
an applicant seeking relief from a felony judgment imposing a penalty other than death. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 §§ 1, 5 (West Supp. 2014). The court of criminal
appeals has recently clarified that because it has exclusive Article 11.07 jurisdiction, an
intermediate appellate court has no jurisdiction to rule on matters pertaining to a pending Article
11.07 application. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117-18
(Tex. Crim. App. 2013).
         Because Article 11.07 applies to Relator’s pending application for habeas relief, and this
court has no jurisdiction to rule on any matters pertaining to a pending Article 11.07 habeas
application, we are without jurisdiction to reach the merits of Relator’s complaint. Accordingly,
we dismiss Relator’s petition for writ of mandamus for want of jurisdiction. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 § 1; Padieu, 392 S.W.3d at 117-18.
Opinion delivered June 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 3, 2015


                                          NO. 12-15-00142-CR


                                      JEFFREY L. WARD,
                                            Relator
                                              V.
                                    HON. DWIGHT L. PHIFER,
                                          Respondent


                                  Appeal from the 2nd District Court
                          of Cherokee County, Texas (Tr.Ct.No. 11965(c))

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
JEFFREY L. WARD; who is the relator in Cause No. 11965(c), pending on the docket of the
2nd Judicial District Court of Cherokee County, Texas. Said petition for writ of mandamus
having been filed herein on June 1, 2015, and the same having been duly considered, because it
is the opinion of this Court that this court does not have jurisdiction to issue a writ of mandamus
in this proceeding and that it should be dismissed for want of jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.